Citation Nr: 0216916	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-20 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of Raynaud's syndrome, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from March 1990 to April 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The appellant's Raynaud's syndrome is manifested by 
characteristic attacks occurring no more than four to six 
times per week.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for Raynaud's 
syndrome have been met.  38 U.S.C.A. 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7117 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in November 1999, the appellant reported 
that his hands were always cold.  He stated that with any 
gloveless exposure to the cold, under the right 
circumstances, such as working as his part-time job as a 
mechanic, the symptoms recurred.  He indicated that the 
symptoms especially involved the fingers turning white, to 
include the index finger, which turned totally white, the 
middle and ring fingers, with the distal half turning white, 
and the thumb and little fingers, with the tips turning 
white.  He stated that he was able to warm them up, but 
initially had some dotted erythema, with an onset of intense 
pain.  He reported that he continued to develop marked rubor 
of the entire hands and fingers.  He reported that the 
duration depended upon the duration and intensity of the 
cold.  He estimated that the intense pain lasted no more 
than 45 minutes.  The report of examination notes his report 
that he worked as a mail carrier and that the type of work 
that he did, did not bother him.  He stated that in the 
winter time, he had to cut back on his work as a mechanic.  

He reported that his feet bothered him, but much less so 
than his hands and that he had no problems with his feet 
during the summer.  He stated that his feet were usually 
fine indoors and that he did not have to wear socks to bed.  
He denied symptoms of systemic illness, as well as any 
arthralgias or myalgias or other suggestion of connective 
tissue disease.  

On examination, his cold hands and fingers were noted 
immediately with the first handshake.  There was palmar 
rubor.  The examiner stated that even though he was not 
having an episode at the time of the examination, the hands 
were very cold, especially the distal digits.  There was no 
skin rash.  There were no nail deformities or any other sign 
of any permanent injury or effects.  Pulses were normal.  
The feet and toes were warm.  Pedal pulses were normal.  
Toenails and skin of the feet were within normal limits.  
There were no deformities.  The impression was Raynaud's 
phenomenon or disease.  

The appellant underwent VA vascular examination in December 
1999.  The impression was that there was evidence for cold 
immersion injury, worse in the hands and feet.  

In an August 2000 notice of disagreement, the appellant 
stated that he had attacks and three times per week in the 
summer months and every day during the winter months.  He 
related that flare-ups occurred with pain and that the 
affected areas turned completely white.  

On VA examination in December 2000, he reported a history of 
having had daily problems with his hands becoming numb and 
cold and painful.  He stated that it varied with degree of 
activity.  He stated that once his hand became cold, it was 
difficult to warm them, and that during the warming period, 
his hands were painful.  He related that in very cold 
weather, he had trouble almost daily, but that when the 
temperature was greater than 50 degrees, he did much better.  
He stated that during the past year he had had more trouble 
than in the preceding year due to the fact that the winter 
had been much more sever than the previous winter.  He 
related that his symptoms were about the same as they had 
been one year earlier.  

On examination, he was in no acute distress.  The head and 
neck were essentially negative.  Blood pressure was 120/80.  
The lungs were clear.  The heart was not enlarged.  The 
extremities showed no clubbing and there were good femoral 
pulses, bilaterally.  The hands and feet were both cold and 
quite pale, the hands more than the feet.  The examiner 
reported that there was a decreased pulse in the dorsalis 
pedis, bilaterally.  The femoral were of good volume.  The 
examiner could not palpate the posterior tibial on either 
extremity.  He stated that the hands were definitely cold 
when compared to the upper portion of his arms.  

The impression was Raynaud's phenomenon.  The report of 
examination notes that the appellant was somewhat limited in 
very cold weather, but not totally incapacitated. 

Private medical records, received in July 2002, show that he 
complained that 1/2 of his right first toe had been numb for 
months, in June 2001.  Hand symptoms were noted to be fairly 
mild, but worse in the winter months.  The assessment was 
Raynaud's syndrome by history.  In February 2002, the 
appellant complained of neck pain.  The assessment included 
Raynaud's syndrome.  

Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  A proper rating of 
the veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three 
times a week.  A 20 percent evaluation is provided when 
characteristic attacks occur four to six times a week.  A 40 
percent evaluation is provided when there are characteristic 
attacks occurring at least daily.  A 60 percent evaluation 
is provided when there are two or more digital ulcers and a 
history of characteristic attacks.  A 100 percent evaluation 
is provided with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (2002).

According to the note following these criteria, for purposes 
of this section, characteristic attacks consist of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain 
and paresthesias and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of 
the number of extremities involved or whether the nose and 
ears are involved.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the February 2000 rating decision of the reasons and bases 
for the decisions.  He was further notified of this 
information in the October 2000 statement of the case and 
the May 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the February 200o rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in March 2002, he was 
advised of the evidence he needed to submit to substantiate 
his claim, VA's duty to notify him about his claim, VA's 
duty to assist in obtaining evidence for his claim, what the 
evidence must show to substantiate his claim, what 
information or evidence was needed from him, what he could 
do to help with his claim, and what VA had done to help with 
his claim.  By letter dated in November 2002, he was advised 
of the procedures by which to submit additional evidence.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence 
and argument in support of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the issue is whether a rating in 
excess of 10 percent is warranted for Raynaud's syndrome at 
any time during the appeal period.  We conclude that the 
disorder has not significantly changed and that a uniform 
rating is warranted.  

The veteran contends that Raynaud's syndrome is exacerbated 
by cold weather.  He asserts that during the winter months 
he has daily attacks.  

On VA examination in November 1999, the examiner immediately 
noticed the appellant's very cold hands and fingers with the 
first handshake.  Similarly, the December 2000 VA examiner 
reported that the hands were definitely cold.  The Board 
finds that this evidence, coupled with the appellant's 
subjective statements, establishes that the disability 
picture more closely approximates the disability criteria 
for a 20 percent evaluation.  Consequently, a 20 percent 
evaluation for Raynaud's syndrome is warranted.  38 C.F.R. 
§ 4.7.  

The preponderance of the evidence is against an evaluation 
in excess of 20 percent for Raynaud's syndrome.  The 
evidence does not show that the appellant has daily attacks.  
The appellant is competent to report that his symptoms are 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The 
November 1999 specifically stated that he was not having an 
episode on the day of the examination.  Further, there was 
every indication from the veteran that the attacks varied 
based on the weather, temperature and activity.  The Board 
accepts that during the winter and cold months the frequency 
is higher.  However, overall during a 12 month period the 
frequency is six times per week or less.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

In addition, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence failed to show 
that the appellant's Raynaud's syndrome has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The evidence shows that the 
veteran is employed as a mail carrier.  The Board notes that 
the appellant has stated that he must reduce his work hours 
in relation to his part-time employment as a mechanic during 
the winter months in Arizona.  However, the Board finds that 
such does not rise to the level of marked interference.  


ORDER

A 20 percent evaluation for Raynaud's syndrome is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

